Name: Commission Regulation (EC) No 2432/96 of 18 December 1996 amending Regulation (EC) No 3254/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands for 1997
 Type: Regulation
 Subject Matter: plant product;  trade;  cooperation policy;  regions of EU Member States
 Date Published: nan

 No L 331 /28 EN Official Journal of the European Communities 20 . 12. 96 COMMISSION REGULATION (EC) No 2432/96 of 18 December 1996 amending Regulation (EC) No 3254/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands for 1997 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1 802/95 (4), lays down common detailed rules for the application of the arrangements for supplying the smaller Aegean islands with certain agricultural products and determines, pursuant to Article 3 (2) of Regulation (EEC) No 2019/93, the amount of the aid for such supply according to the island-group which includes the island in which the product is disposed of; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balances for the smaller Aegean islands for fruit and vegetables from the rest of the Community should be established for 1997: Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3254/93 is amended as follows : 1 . the first subparagraph of Article 2 is replaced by the following: 'The aid fixed in the first indent of Article 1 ( 1 ) of Regulation (EEC) No 2958/93 shall also be granted up to the maximum quantities laid down in Annexes I and II to this Regulation for mandarins harvested on the island of Khios, potatoes for human consumption falling within CN codes 0701 90 51 , 0701 90 59 and 0701 90 90 harvested on the island of Naxos and tomatoes and courgettes harvested on the island of Syros which are dispatched to either of the groups of islands set out in Annexes I and II to this Regulation under the forecast supply balance.' 2 . Annexes I and II are replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1997 . Whereas Commission Regulation (EC) No 3254/93 (J), as last amended by Regulation (EC) No 2995/95 (6), should therefore be amended: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 184, 27. 7. 1993, p. 1 . (2) OJ No L 248 , 14 . 10 . 1995, p . 39 . (3) OJ No L 267, 28 . 10 . 1993, p. 4 . ( «) OJ No L 174, 26 . 7. 1995, p . 27. ( 5) OJ No L 293, 27. 11 . 1993, p . 34. » OJ No L 312, 23 . 12 . 1995, p . 28 . 20 . 12 . 96 EN Official Journal of the European Communities No L 331 /29 ANNEX 'ANNEX I Forecast supply balance for 1997 for the smaller Aegean islands belonging to Group A (l) (tonnes) Description CN code Quantity Potatoes 0701 10 00 0701 90 51 0701 90 59 0701 90 90 523 Vegetables 0702 to 0709 0 375 Citrus fruit, fresh Grapes Apples Pears Apricots , cherries , peaches , plums and sloes, fresh Strawberries Melons , water melons Figs , fresh Kiwi fruit ex 0805 0806 10 0808 10 31 to 0808 10 89 0808 20 31 to 0808 20 39 0809 0810 10 0807 11 00 and 0807 19 00 0804 20 10 0810 50 1 687 (') Not including vegetables falling within CN codes 0709 60 91 , 0709 60 95, 0709 60 99 (with the exception of edible peppers), 0709 90 31 , 0709 90 39 and 0709 90 60 . (') The smaller islands belonging to Group A are defined in Annex I to Regulation (EEC) No 2958/93 . No L 331 /30 EN Official Journal of the European Communities 20 . 12. 96 ANNEX II Forecast supply balance for 1997 for the smaller Aegean islands belonging to Group B (') (tonnes) Description CN code Quantity Potatoes 0701 10 00 0701 90 51 0701 90 59 0701 90 90 2 000 Vegetables 0702 to 0709 0 1 891 Citrus fruit, fresh Grapes Apples Pears Apricots , cherries , peaches, plums and sloes , fresh Strawberries Melons, water melons Figs , fresh Kiwi fruit ex 0805 0806 10 0808 10 31 to 0808 10 89 0808 20 31 to 0808 20 39 0809 0810 10 0807 11 00 and 0807 19 00 0804 20 10 0810 50 3 700 (') Not including vegetables falling within CN codes 0709 60 91 , 0709 60 95, 0709 60 99 (with the exception of edible peppers), 0709 90 31 , 0709 90 39 and 0709 90 60 . (') The smaller islands belonging to Group B are defined in Annex II to Regulation (EEC) No 2958/93 .